Four actions, two in the Supreme Court, Putnam County, and two in the Supreme Court, New York County, were instituted as the result of a collision between two motor vehicles in Putnam County. The two New York County actions were consolidated, as were the two Putnam County actions. The instant motion by appellants, made thereafter, to consolidate the four actions for trial in Putnam County, was denied. Order reversed, without costs, and motion granted. In our opinion, respondent Bloom failed to show that such consolidation will prejudice a substantial right. (Cf. Shea v. Benjamin, 275 App. Div. 1003; Kelly v. John Vogel, Inc., 279 App. Div. 797; Littman v. Jacobowski, 2 A D 2d 898.) The order to be entered hereon may provide that respondent Bloom, as plaintiff in Action No. 3, which action was first commenced, may have the right to open and close. (Kelly v. John Vogel, Inc., supra; Lehman v. Dictograph Prods., 5 A D 2d 688.)
Nolan, P. J., Wenzel and Hallinan, JJ., concur; Beldoek and Kleinfeld, JJ., dissent and vote to affirm. Settle order on notice.